DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 6-9, 12-14, 18, 20-23 are pending.
This action is Non-Final.

Claim Objections
The amended claims filed 5/2/2018 do not comply with Rule 1.121 as untracked amendments were made. As these claims replace the original version also filed on 5/2/2018 such claims will be examined on the merits. Applicant should ensure that all future amendments comply with Rule 1.121.
Claim 1 is objected to because of the following informalities: The claims fail to conform with MPEP 608.01(m): “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).” As this claim contains an untracked deletion and does not begin with a capital letter the claim is objected to.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: p. 8 paragraph starting on line 3, the examiner believes the reference to Equation (3) is supposed to be Equation (2); p. 11 paragraph beginning on line 26, the examiner believes the usage of “[Symbol font/0x44]Pmus(t)” is incorrect as it appears the delta is used prematurely. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-9, 12-14, 18, 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 14, 21 the limitations as claimed contain the following issues which render the claim indefinite (claim 1 used as representative, similar issues found in claims 14 and 21):
“asynchronously fitting the airway pressure and airway flow data to an equation of motion of the lungs relating airway pressure and airway flow to generate asynchronously estimated respiratory parameters for the breath interval, the asynchronous fitting being performed in a sliding time window of fixed duration and that is not synchronized with the breath interval by not being aligned with any particular interval of the breath interval” is unclear. 1) “the lungs” lack proper antecedent basis. 2) “asynchronously fitting” in regards to two signals to an equation to solve for parameters does not make sense in view of the disclosure as filed. While the preliminary amendments explain more what is meant by asynchronously, the inclusion of such with fitting the two data, which are measurements over time and not individual points, to conventionally known equations of motion of lungs is not clear 
“performing validation of the asynchronously estimated respiratory parameters for the breath interval using at least one physiological plausibility criterion defined with respect to the breath interval” is unclear. It is unclear what is meant by “defined with respect to the breath interval” as the claim already sets forth that the parameters for the breath interval are being validated. It is unclear how such validation is being performed “with respect to” the breath interval as is being claimed. It seems in review of the disclosure and the claims that this feature is unnecessary and confusing being present in the claims, and the claims read better with the removal of “defined with respect to the breath interval”.  This feature is present in claims 8, 12-14, 18, 20 and should be addressed in these claims as well.
“synchronously fitting the airway pressure and airway flow data to the equation of motion of the lungs to generate synchronously estimated respiratory parameters for the breath interval, the synchronous fitting being performed in a time window that is equal to the breath interval” is unclear for similar reasons to above as the inclusion of fitting the two such data signals, which are measurements over time and not individual points, to conventionally known equations of motion of lungs is not clear in light of the disclosure as filed. It seems more appropriate that data derived from the two signals is fit (least squares) to the equation via windowing as claimed. This issue should similarly be addressed in claim 4.

Regarding claim 3, the limitations “wherein the asynchronous fitting includes: one or more first asynchronous fittings that generate an asynchronously estimated respiratory system resistance and an asynchronously estimated respiratory system compliance or elastance; and a second asynchronous fitting in which the asynchronously estimated respiratory system resistance and the asynchronously estimated respiratory system compliance or elastance are held constant and the second asynchronous fitting generates an asynchronously estimated respiratory muscle pressure” renders the claim indefinite. It is not clear what is being claimed here and how such related to the requirements of claim 1. Are these examples of parameters from claim 1, equation components, or other? This makes the metes and bounds of the claim unclear which renders the claim indefinite. 
Regarding claim 4, the limitations “wherein the synchronous fitting comprises: synchronously fitting the airway pressure and airway flow data to the equation of motion of the lungs relating airway pressure, airway flow, and a single-breath parameterized respiratory muscle pressure profile aligned with the SOI of the breath interval to generate synchronously estimated respiratory parameters for the breath interval” renders the claim indefinite. It is not clear what is being claimed here and how such related to the requirements of claim 1. Are these examples of parameters from claim 1, equation components, or other? This makes the metes and bounds of the claim unclear which renders the claim indefinite. 
Regarding claims 8 and 18 (8 is representative), the limitations “responsive to failure of the validation of the synchronously estimated respiratory parameters for the breath interval, fitting the airway pressure and airway flow data to the equation of motion of the lungs with 
Regarding claim 9, the limitation “a work or power of breathing estimator comprising an electronic processor programmed to estimate a power of breathing (PoB) or work of breathing (WoB) by time-integration of asynchronously or synchronously estimated respiratory muscle pressure for the breath interval” renders the claim indefinite. The equation as claimed does not include any parameter, thus it is unclear if this is a further limitation of the claimed parameter or different. This makes the metes and bounds of the claim unclear which renders the claim indefinite.
Further regarding claim 21, the limitations “validating…responsive to a failure of the validating…”renders the claim indefinite. As the claim requires an active step of validation, there will never be an instance, as claimed, that the validation is a failure, i.e. the contingent limitation is never invoked. It is unclear if this is applicant’s intention for the claimed method. It seems more likely that applicant means that the required step is a validation process (i.e. performing a validation process on the …). This additionally makes the metes and bounds of the claim unclear which renders the claim indefinite. Applicant should note that upon correction of the issues, the contingent method limitation is interpreted differently than that of the contingent limitation of a processor structure performing the limitation.
Regarding claim 22, the limitations “validating the re-estimated respiratory parameters for the breath interval; and responsive to a failure of the validating of the re-estimated respiratory parameters, fitting the airway pressure and airway flow data to the equation of motion of the lungs with respiratory muscle pressure set to zero to generate estimated respiratory parameters for the breath interval without spontaneous breathing” renders the claim indefinite. As addressed in claim 21, the responsive features will never occur due to the positive validation, thus none of the steps in claim 22 will ever be completed and thus render the claim indefinite. In addition, even if claim 21 were amended as stated above, claim 22 has the same issue as the contingent limitation will never be invoked as the validating is required. This additionally makes the metes and bounds of the claim unclear which renders the claim indefinite.
The dependent claims are rejected for depending on rejected claims.
Due to the uncertainty of the claims, no speculative prior art rejections will be made. MPEP 2173.06: “Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 6-9, 12-14, 18, 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s):
Claim 1: 
detect a breath interval bounded by successive start of inspiration (SOI) events in at least one of the airway pressure data and the airway flow data (mental process, mathematical concept) 
asynchronously fitting the airway pressure and airway flow data to an equation of motion of the lungs relating airway pressure and airway flow to generate asynchronously estimated respiratory parameters for the breath interval, the asynchronous fitting being performed in a sliding time window of fixed duration and that is not synchronized with the breath interval by not being aligned with any particular interval of the breath interval (mathematical concept)
performing validation of the asynchronously estimated respiratory parameters for the breath interval using at least one physiological plausibility criterion defined with respect to the breath interval (mental process, mathematical concept)
responsive to failure of the validation of the asynchronously estimated respiratory parameters for the breath interval, synchronously fitting the airway pressure and airway flow data to the equation of motion of the lungs to generate synchronously estimated respiratory parameters for the breath interval, the synchronous fitting being performed in a time window that is equal to the breath interval (mathematical concept)
Claim 14:
detecting a breath interval bounded by successive start of inspiration (SOI) events in at least one of the airway pressure data and the airway flow data (mental process, mathematical concept)  

performing validation of the estimated respiratory parameters for the breath interval using at least one physiological plausibility criterion defined with respect to the breath interval (mental process, mathematical concept)
responsive to failure of the validation of the estimated respiratory parameters for the breath interval, re-fitting the airway pressure and airway flow data to the equation of motion of the lungs to generate re-estimated respiratory parameters for the breath interval using the other of the sliding time window that is not synchronized with the breath interval and the single-breath parameterized respiratory muscle pressure profile that corresponds to the SOI of the breath interval (mathematical concept)
Claim 21:
detecting a breath interval bounded by successive start of inspiration (SOI) events in at least one of the airway pressure data and airway flow data (mental process, mathematical concept)  
fitting the airway pressure and airway flow data to an equation of motion of the lungs relating airway pressure and airway flow to generate estimated respiratory parameters for the breath interval, the fitting being performed using one of asynchronous fitting in a sliding time window of fixed duration that is not synchronized with the breath interval by not being aligned 
validating the estimated respiratory parameters for the breath interval (mental process, mathematical concept)
responsive to a failure of the validating, re-fitting the airway pressure and airway flow data to the equation of motion of the lungs to generate re-estimated respiratory parameters for the breath interval using the other of asynchronous fitting in a sliding time window that is not synchronized with the breath interval and synchronized fitting in a time window that is equal to the breath interval (mathematical concept)
These claim limitations fall within the identified groupings of abstract ideas:

Mathematical Concepts:
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

This judicial exception is not integrated into a practical application because:
 Under the step 2A, analysis is conducted on the additional features of the claim. Under this analysis, the additional features beyond the judicial exception are:
Claim 1:
an airway pressure sensor configured to acquire airway pressure data as a function of time and an airway flow sensor configured to acquire airway flow data as a function of time; 
a breathing cycle detector comprising an electronic processor programmed to
a respiratory parameters estimator and validator comprising an electronic processor programmed to perform operations including: 
Claim 14: 

Claim 21: 
Nothing
The additional features of claims 1 and 14 recite limitations related to pre-solution activities of data gathering, or merely using generic computer structures as a tool to implement the exception, the method claims contain no additional features outside the exceptions. These features in the claim do not integrate the exception into a practical application of the exception as the additional elements in the claim do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception.
Limitation concepts that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such Vanda Memo
Limitation concepts that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Under Step 2B, the claim limitations are evaluated for an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, they do not add significantly more to the exception.  Analyzing the additional claim limitations individually, the additional limitation that is not directed to the abstract idea are the same as those identified above in step 2A. Such limitations related to the sensors are recognized by the courts as routine data gathering in order to input data to the mathematical algorithm, and thus, do not add a meaningful limitation to the method as it would be routinely used by those of ordinary skill in the art in order to apply the mathematical algorithm. In addition, these sensor structures are known from US 2010/0307499, US 2010/0071696, US 2003/0010339, US 2014/0276173. The method does not contain any structures. The computer structures cited above are claimed as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and Mayo/Alice analysis the features claimed are directed to patent ineligible limitations.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0307499, US 2010/0071696, US 2003/0010339, US 2014/0276173 teach similar systems with similar equations as disclosed in the instant invention specification.
No prior art rejections have been applied due to the uncertainty of the claims. MPEP 2173.06: “Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791